       Case 2:20-cv-00676-RAH-SMD Document 6 Filed 11/16/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ERIC MATTHEW BLACKERBY, #310930, )
                                 )
       Plaintiff,                )
                                 )
   v.                            )               CIVIL ACTION NO. 2:20-CV-676-RAH
                                 )
WARDEN BUTLER, et al.,           )
                                 )
       Defendants.               )

                                           ORDER

        On October 14, 2020, the Magistrate Judge entered a Recommendation (Doc. #5)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay an initial

partial filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE, this 16th day of November, 2020.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
